Citation Nr: 1643167	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, adjustment disorder, psychosis, and a personality disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to May 1969, to include service in Vietnam.  He is in receipt of the Combat Infantryman Badge, a Bronze Star Medal, and the Vietnam Campaign Medal, among others.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran originally submitted a claim of entitlement to service connection for PTSD.  A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Accordingly, because there are other psychiatric diagnoses of record, the issue is broadened as reflected in the issue section.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an adequate examination.  When VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran underwent an examination for PTSD in October 2010.  The examiner opined that the Veteran did not have a present diagnosis of PTSD.  Acknowledging the Veteran did experience horror and helplessness due to traumatic events during his service in Vietnam, the examiner opined that the Veteran's symptoms did meet the diagnostic criteria for PTSD.  No etiological opinion was provided because the examiner found the Veteran did not have PTSD.  

The Board finds the October 2010 examination to be inadequate for adjudication purposes as it does not address all the relevant diagnoses of record.  For instance, July 2012 VA treatment notes document diagnoses of anxiety and depression, March 2011 notes also document diagnoses of an adjustment disorder and a personality disorder, and other treatment records from 2011 show a diagnosis of a psychosis, not otherwise specified.  A new examination is necessary to determine what, if any, psychiatric disorders the Veteran presently has and to determine whether any diagnosed disorder is etiologically related to the Veterans' military service, to include trauma experienced secondary to combat in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine whether the Veteran has had a psychiatric disorder since 2009, to include PTSD, depression, anxiety, adjustment disorder, a psychosis, not otherwise specified, and a personality disorder.  If any previously diagnosed disorder, such as PTSD, depression, anxiety, adjustment disorder, a psychosis, not otherwise specified, and a personality disorder, is not found on examination, address the prior diagnoses of record and provide an explanation for each finding.

Second, for each separately diagnosed psychiatric disorder, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder manifested during or is otherwise related to service or to the Veteran's military service, to include his verified combat service.  

Third, if a personality disorder is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not that such personality disorder was subject to a superimposed disease or injury in service that resulted in a current psychiatric disability.

Fourth, if a psychosis is diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the psychosis manifested within one year of service discharge.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




